DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 6, last line to page 7, first line; the meaning of “peripheral surface of the developing roller contacts an outer peripheral surface of the developing roller 31” is unclear.
Page 11, line 4; “drum cartridge 20” should be “toner cartridge 30”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi et al. (US Pat. Pub. No. US 2020/0073286 A1; cited in IDS filed 8/4/2021)
Regarding claim 1, Takeuchi et al. discloses a toner cartridge (a process cartridge) 7 (Fig. 4) comprising: a casing (a developing frame) 18 configured to accommodate toner therein (paragraph [0082]); a holder (attachment base) 74 (Fig. 1A); a toner memory (memory board) 72 storing therein information related to the toner cartridge 7; an electric contact surface 71a1, 71a2 positioned at an outer surface of one side in a first direction of the holder 74, the first direction crossing the electric contact surface 71a1, 71a2 and the electric contact surface 71a1, 71a2 being electrically connected to the toner memory 72 (paragraph [0120] and Fig. 1A); and an electrical contact (connection portions) 73b1, 73b2 positioned at an outer surface of another side in the first direction of the holder 74, the electrical contact 73b1, 73b2 being electrically connecting (via conductive cable 73) to the electric contact surface 71a1, 71a2 (Figs. 1A and 10A).
Regarding claim 3, Takeuchi et al. discloses wherein the toner cartridge 7 is attachable to a main body of an image forming apparatus 100 (Figs. 2 and 3), and wherein the electric contact surface 71a1, 71a2 of the toner memory 72 contacts a main body- electrical contact 112a1, 112a2 of the main body in a state where the toner cartridge 7 is attached to the main body (paragraph [0120]).

Regarding claim 15, Takeuchi et al. discloses wherein the toner memory 72 has the electric contact surface 71a1, 71a2 (via a cable 73; Fig. 1A, 1B).
Allowable Subject Matter
Claims 2, 4, and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itabashi (US Pat. Pub. No. US 2021/0041804 A1) discloses a cartridge comprising: a casing configured to accommodate toner therein; a holder; a memory storing therein information related to the cartridge; and an electric contact surface positioned at an outer surface of one side in a first direction of the holder.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA CHEN whose telephone number is (571) 272-2133.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 7, 2022